     Case 3:15-cv-02320-JM-AHG Document 36-1 Filed 03/01/19 PageID.517 Page 1 of 2



1    THE WESTON FIRM
     GREGORY S. WESTON (239944)
2
     greg@westonfirm.com
3    ANDREW C. HAMILTON(299877)
     andrew@westonfirm.com
4
     1405 Morena Blvd., Suite 201
5    San Diego, CA 92110
     Telephone: (619)798-2006
6
     Facsimile: (619)343-2789
7
     Counsel for Plaintiff
8

9

10                              UNITED STATES DISTRICT COURT

11
                           SOUTHERN DISTRICT OF CALIFORNIA
12

13
     SHAVONDA HAWKINS, on behalf
14
     of herself and all others similarly
15   situated.                           Case No: 3:15-CV-2320-JM-BLM
                                           Pleading Type: Class Action
16
                   Plaintiff,
17                                         CLRA Venue Affidavit
             V.
18
                                           Judge: The Honorable Jeffrey T. Miller
19 THE KROGER COMPANY,

20
                   Defendant.
21

22

23

24

25

26

27

28

                  Hawkins v. The Kroger Company, Case No: 3:15-2320-JM-BLM
                                     CLRA Venue Affidavit
Case 3:15-cv-02320-JM-AHG Document 36-1 Filed 03/01/19 PageID.518 Page 2 of 2
